DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This is a final in response to the Amendments and remarks filed 02/23/2022. 
Claims 1-22 are now pending. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Objections
Claims 1 to 22 are objected to because of the following informalities:  
Claims 1, 4, 6, 7, and 13 recites the words “System”, “Whereas”, “Category”, and “Combinations” starting with an uppercase letter. These words should begin with a lowercase letter. 
Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 recites the words “Hands” or “Hand” with an uppercase letter. These words should instead begin with a lowercase letter. 
Claims 13-16, and 18-22 recites the words “Outcome”, “Outcomes”, and “Category” starting with an uppercase letter. These words should instead begin with a lowercase letter. 
Appropriate correction is required.





Claim Rejections - 35 USC § 112  4th paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 5, and 8-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3, 5, and 8-12 recites a dependency from a method claim but the Independent Claim has been amended to a system claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In determining whether a process claim recites an abstract idea, we must examine the claim as a whole, keeping in mind that an invention is not ineligible just because it relies upon a law of nature or mathematical algorithm. Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,…‘their character as a whole is directed to excluded subject matter.’” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (internal citations omitted). In that regard, we determine whether the claims “focus on a specific means or method that improves the relevant technology” or are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  Claims 1-12 are directed to method of playing a game (i.e., process) and Claims 13-22 are directed to an apparatus for a simulated game (i.e. a machine).  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).

Step 2A, Prong 1
Each of Claims 1 to 22 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 22 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 22 recites an abstract idea.

Specifically, independent Claim 1 limitations (and its dependent Claims 2 to 12) recites rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG. 

Specifically, independent Claim 13 limitations (and its dependent Claims 14 to 22) recites rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG. 

As indicated above, each of independent Claims 1 and 13 (and their respective dependent Claims 2 to 12 and 14 to 22) recites at least one step or instruction or rule for: (i) conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and (ii) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.   Further, dependent Claims 2 to 12 and 14 to 22 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1 and 13 (and their respective dependent Claims 2 to 12 and 14 to 22) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1 and 13), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a display and computer processor in Claim 13, are generically recited computer elements in independent 13 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Additionally, the additional elements of a single or multiple sets of entities, and/or hands of letters formed under a ranking system in Claim 1 also do not integrate the invention into a practical application. The above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1 and 13 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.

Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and apparatus merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., processing system including a processor as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1 and 11 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1 and 11 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B
None of Claims 1 to 22 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of a processing system including a display and a computer processor in Claim 13. These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 13 to 22 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

Accordingly, in light of Applicant’s specification, the claimed terms processing system including a processor, and display are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the computer processor or display.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computing arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., a computer processor and a display) because it describes these additional elements in commercially available products and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).  Like the “telephone unit” or cellular phone in TLI Communications, this hardware (a processing system including a processor, a memory and a gaming accessory including a control component) merely performs well understood, routine, and conventional activities previously known to the industry.  For these reasons, the above-identified additional components of a processing system including a processor, a memory and a gaming accessory including a control component are not significantly more.   

The recitation of the above-identified generic computer limitations in Claims 13 to 22 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 

A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 

For at least the above reasons, the apparatuses of Claims 13 to 22 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 13 to 22 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1 and 13 (and their dependent Claims 2 to 12 and 13 to 22) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 13 to 22 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Additionally, none of the steps in Claims 1 to 12 are performed by a machine, but rather are performed by a human being.  Dealing cards from a deck does not transform the deck of cards to a different state or thing.   It is the same deck of cards, just arguably a deck spread out over a greater area.   Card games traditionally involve the use of a physical deck of cards dealt to a player or players within a set of predefined rules.  Wagering may or may not occur in typical card games.  Those games that do involve wagering follow a clear set of guidelines or rules involving the wagering.  Applicant's claimed method, while arguably reciting a number of physical steps and including a ranking system, is viewed here as an attempt to claim a new set of rules for playing a card game.  In this examiner's opinion, a set of rules qualifies as an abstract idea.  Therefore, the examiner maintains that Applicant's claimed method, although couched in terms of a few actual physical steps, in claims 1-12, is a clear attempt to claim an abstract idea in the form of a new set of rules for playing a card game.  Since the claimed method (i.e. claim 1) requires no machine implementation, requires no transformation of a particular article and is seen as an attempt to receive patent protection for an abstract idea in the form of a new set of rules, the examiner maintains that the claimed method is not patent eligible. 
Therefore, none of the Claims 1 to 22 amounts to significantly more than the abstract idea itself (Step 2B: NO).  Accordingly, Claims 1 to 22 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.


Response to Arguments/Remarks

Applicant’s arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are as follows: 
	“Applicant has currently amended the claims 1 to 22, to overcome the examiner's rejections under 35 U.S.C.112 and 35 U.S.C.101. The currently amended independent claims 1 and 13 are pointing out and distinctly claiming the subject matter that I am claiming as my invention. In claim 1, the invention is a system composed of a new deck of entities (new machine) consisting of a single or multiple sets, each set comprising of 26 entities, each entity represents one of the 26 alphabetic letters and a new associated ranking system, and in claim 13, the invention is a new apparatus comprising of a computer processor capable of representing the 26 alphabetic letters in association with a new associated ranking system. Dependent claims 2 to 12 and 14 to 22, are the application/use of independent claims 1 and 13 into the gaming industry. As such, independent claims 1 and 13 (and their respective dependent claims) are directed to an eligible subject matter and pass the first step of 35 U.S.C.101. No further inquiry is required.”  

The Office/Examiner respectfully disagrees. 
In In re Smith, the claimed wagering game was found to be novel and hence did not ‘involve claims directed to well-known activities between individuals.  However, this novelty was not sufficient to demonstrate eligibility.  The instant claims resemble the fact pattern of Smith in that while the game rules and the ranking system/aspects are not known in the prior art, the novelty flows solely from the new abstract idea.  The courts have made it abundantly clear that a novel abstract idea is still an abstract idea, and any novelty of a judicial exception cannot serve as the basis for patent-eligibility. See Genetic Technologies Limited v. Merial L.L.C. (Fed. Cir. 2016).  

Additionally, under Step 2A, Prong 2, the claims are evaluated for whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The following limitations are taken into consideration when assessing that the additional elements integrate the exception into a practical application. Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); and/or   
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

The additional elements do not improve the functioning of a computer, or any other technology or technical field nor do they effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  None of the steps are performed by a machine, but rather are performed by a human being.  Dealing cards from a deck does not transform the deck of cards to a different state or thing.   It is the same deck of cards, just arguably a deck spread out over a greater area.   Card games traditionally involve the use of a physical deck of cards dealt to a player or players within a set of predefined rules.  Wagering may or may not occur in typical card games.  Those games that do involve wagering follow a clear set of guidelines or rules involving the wagering.  Applicant's claimed method, while arguably reciting a number of physical steps and including a ranking system, is viewed here as an attempt to claim a new set of rules for playing a card game.  In this examiner's opinion, a set of rules qualifies as an abstract idea.  Therefore, the examiner maintains that Applicant's claimed method, although couched in terms of a few actual physical steps, in claims 1-12, is a clear attempt to claim an abstract idea in the form of a new set of rules for playing a card game.  Since the claimed method (i.e. claim 1) requires no machine implementation, requires no transformation of a particular article and is seen as an attempt to receive patent protection for an abstract idea in the form of a new set of rules, the examiner maintains that the claimed method is not patent eligible. 

Moreover, regarding claim 13, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed apparatus for a simulated game system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., a computer processor as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.   Thus, for these additional reasons, the abstract idea identified above in independent Claims 1 and 13 (and their respective dependent claims) are not integrated into a practical application under 2019 PEG. Accordingly, independent Claims 1 and 13 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 


Conclusion
Claims 1 to 22  are examined above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715